Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Sakata et al. (2020/0162051) discloses “voltage filter includes an capacitors, a magnetic core, a Y capacitor, and the magnetic core provided between the wiring. On the other hand, the Y capacitor is provided between the wiring and the ground terminal YG, and the Y capacitor is provided between the wiring and the ground terminal”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, the first impedance element provided for each of the noise generators is an impedance element with a shape and a material that increase a first system impedance of each of the devices to be higher than a predetermined lower limit impedance at least in an amplitude modulation band, and the first system impedance is an impedance on a power distribution circuit side with respect to a connection portion of each of the devices with the power distribution circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836